Citation Nr: 0320303	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  94-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1983 to March 
1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1993 and later RO decisions that denied service 
connection for hypertension, diabetes mellitus, eye 
disabilities, hepatic dysfunction, peripheral neuropathy, and 
cervical radiculopathy; an increased evaluation for tinea 
versicolor, initially rated as 10 percent disabling, 
effective from October 1992, and as 30 percent disabling, 
effective from September 2000; and a total rating for 
compensation purposes, effective prior to November 1998.  In 
correspondence dated in October 2002, the veteran withdrew 
his appeal with all the issues except the issue of service 
connection for hypertension.  Hence, this issue is the only 
matter for appellate consideration.  38 C.F.R. § 20.204 
(2002) as amended at 68 Fed. Reg. 13235-36 (March 19, 2003).


REMAND

Service medical records reveal that the veteran had various 
elevated blood pressure readings in 1986 and 1987.  These 
records do not reveal a diagnosis of hypertension.  The post-
service medical records show that the veteran was treated and 
evaluated for various conditions from 1992 to 2002.  At a VA 
examination in December 1992, he had various elevated blood 
pressure readings and hypertension was diagnosed.

Medical reports from the veteran's private physician contain 
the opinion that the veteran's hypertension is causally 
related to his depression, back pain, duodenal ulcer, and his 
other service-connected disabilities.  See the private 
medical report dated in September 1999.  The veteran 
underwent a VA examination in September 2001 and the examiner 
opined that the veteran's hypertension was not likely related 
to his service-connected disabilities.  The examiner who 
conducted this VA examination did not express an opinion as 
to the etiology of the veteran's hypertension.  Nor did this 
examiner opine as to whether or not the hypertension was 
related to the elevated blood pressure readings in service.  
Therefore, this examination is inadequate for VA purposes.

The elevated blood pressure readings in service constitute 
competent evidence that indicates a possible link between the 
veteran's medical condition in service to his current 
hypertension.  Under the circumstances, a medical opinion 
should be obtained as to the etiology of his hypertension.  
Charles v. Principi, 16 Vet. App. 370 (2002).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is 
notified of the evidence needed to 
substantiate his claim for service 
connection for hypertension.  
Specifically, he should be asked to 
submit any medical reports of treatment 
for hypertension from the time of his 
separation from service in 1987 to 1992 
and/or a medical opinion linking his 
hypertension to a disease or injury in 
service.  This notice should advise him 
of the evidence that he must submit and 
of the evidence VA will attempt to 
obtain.

2.  The report of the veteran's VA 
examination in September 2000 should be 
returned to the examiner who conducted 
the examination or appropriate substitute 
for the preparation of an addendum to the 
report of this examination that contains 
an opinion as to the etiology of the 
veteran's hypertension.  The examiner 
should give a fully reasoned opinion as 
to the etiology of the hypertension, 
including whether it is at least as 
likely as not that the hypertension is 
related to the elevated blood pressure 
readings in service.  The examiner or 
appropriate substitute should support the 
opinion by discussing medical principles 
as applied to the specific evidence in 
the veteran's case.  In order to assist 
the examiner or appropriate substitute in 
providing the requested information, the 
claims folders should be made available 
and reviewed prior to preparation of the 
addendum with the requested opinion.  If 
the requested opinion cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

3.  After the above development, the RO 
should review the claim for service 
connection for hypertension.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and the 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



